COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Cedric D. Brown v. Shirley J. Preston

Appellate case number:      01-16-00556-CV

Trial court case number:    2014-62252

Trial court:                234th District Court of Harris County

        On November 1, 2016, this Court ordered the Clerk of this Court to deem the
appellant, Cedric D. Brown, indigent for purposes of the appellate filing and clerk’s
record fees, and ordered the district clerk to mail a copy of the clerk’s record to the pro se
and incarcerated appellant. On December 21, 2016, the district clerk filed the third
supplemental clerk’s record on indigence in this Court, which had been requested by
appellant on December 12, 2016. However, there was no notification from the district
clerk filed in this Court confirming that this record was mailed to the appellant.

       On January 18, 2017, appellant filed a pro se letter in this Court requesting this
Court’s intervention to contact the district clerk for a copy of the third supplemental
clerk’s record. Appellant enclosed a copy of a letter he sent to the district court clerk on
January 17, 2017, requesting that third supplemental clerk’s record be mailed to him.

       Accordingly, because this Court has deemed appellant to be indigent for appellate
cost purposes and because he is a pro se inmate, the district clerk is ORDERED to mail a
copy of the third supplemental clerk’s record on indigence to appellant within 10 days of
the date of this Order. The trial court clerk shall further certify to this Court, within 15
days of the date of this Order, the date when delivery is made to appellant.

       It is so ORDERED.
Judge’s signature:  /s/ Laura Carter Higley
                     Acting individually
Date: February 7, 2017